Annual and Special Meeting of Shareholders of SILVER WHEATON CORP. (the “Company”) May 9, 2014 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations Section 11.3 Matters Voted Upon Votes By Ballot Outcome of Vote Votes For Votes Withheld 1. The election of the following directors: 1.Lawrence I. Bell 2.George L. Brack 3.John A. Brough 4.R. Peter Gillin 5.Chantal Gosselin 6.Douglas M. Holtby 7.Eduardo Luna 8.Wade D. Nesmith 9.Randy V.J. Smallwood Carried (99.06%) (98.13%) (99.12%) (99.11%) (99.27%) (99.01%) (79.39%) (80.97%) (98.88%) (0.94%) (1.87%) (0.88%) (0.89%) (0.73%) (0.99%) (20.61%) (19.03%) (1.12%) Votes by Proxy Outcome of Vote Votes For Votes Withheld 2. Appointment of Deloitte LLP, Independent Registered Public Accounting Firm, as auditors of the Company and authorizing the directors to fix their remuneration Carried (98.96%) (1.04%) Outcome of Vote Votes For Votes Against 3.A non-binding advisory resolution accepting the Company’s approach to executive compensation. Carried (95.27%) (4.73%) Votes by Ballot Outcome of Vote Votes For Votes Against 4.Approve an amendment to Company’s share option plan Carried (89.36%) (10.64%) Votes by Proxy Outcome of Vote Votes For Votes Against 5.Confirm the adoption of a by-law providing for advance notice requirements for the nomination of directors Carried (97.71%) (2.29%) Outcome of Vote Votes For Votes Against 6.Confirm the adoption of amendments to the existing by-laws to increase the quorum at a meeting of shareholders from 10% to 25% Carried (99.47%) (0.53%) Outcome of Vote Votes For Votes Against 7.Confirm the adoption of amendments to the existing by-laws to modernize and enhance notice and signature provisions Carried (99.58%) (0.42%)
